Petition for Writ of Mandamus Dismissed as Moot and Memorandum Opinion
filed May 21, 2009







Petition
for Writ of Mandamus Dismissed as Moot and Memorandum Opinion filed May 21,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00250-CR
NO. 14-09-00276-CR
____________
 
IN RE LIBRADO RODRIGUEZ, JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On March
20, 2009, Relator, Librado Rodriguez, Jr., filed, pro se, a petition for writ
of mandamus in this Court (No. 14-09-00250-CR).  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  On March 26,
2009, the State Counsel for Offenders filed a petition for writ of mandamus on
behalf of Librado Rodriguez, Jr. (No. 14-09-00276-CR).




Both
petitions ask this court to order the respondent, the Honorable Thomas R.
Culver III, presiding judge of the 240th District Court, Fort Bend County,
Texas, to either reform the judgment and sentence in trial court cause number
10,761 to reflect the proper time credit or rule on the motion for judgment
nunc pro tunc.
On April
16, 2009, the Fort Bend County District Clerk filed a certified copy of an
Order for Jail Time Credit Nunc Pro Tunc signed on March 26, 2009.  
Accordingly,
both petitions for writ of mandamus are ordered DISMISSED AS MOOT.
PER CURIAM
 
Panel consists of Justices Seymore,
Brown, and Sullivan.
Do Not Publish C Tex.
R. App. P. 47.2(b).